Proceeding under article 78 of the Civil Practice Act to annul a determination of the respondent Hew York State Liquor Authority, made October 1, 1962, after a hearing, which cancelled petitioner’s restaurant liquor license on the grounds that it had violated subdivision 6 of section 106 of the Alcoholic Beverage Control Law (charges 2 and 3) and section 111 of said 1'aw (charge 6). By an order of the Supreme Court, Kings County, made October 16, 1962 pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Determination modified on the law, on the facts and in the exercise of discretion, by reducing the penalty from a license cancellation to a 60-day suspension. As so modified, determination confirmed, without costs. We conclude on this record that charges 2 and 3 (permitting an unescorted female to meet an unescorted male stranger in the premises, and lack of proper supervision) were not supported by substantial evidence; hence, they should have been dismissed. The only charge which we deem to be supported by substantial evidence is the sixth charge (unauthorized alteration of the premises). In our opinion, for such a violation the penalty of cancellation of petitioner’s license was excessive; a 60-day suspension is ample punishment. Beldoek, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.